Citation Nr: 0806210	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  03-15 644	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to 27 October 2000 for 
the grant of service connection for loss of the sense of 
taste.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1981 to March 1983.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2001 rating action that denied an effective date 
prior to 27 October 2000 for the grant of service connection 
for loss of the sense of taste.

In April 2003, the veteran testified at a hearing before a 
decision review officer at the RO; a transcript of the 
hearing is of record.

In September 2005, the veteran's representative requested, on 
the veteran's behalf, a Board hearing at the RO.  In May 
2007, the RO notified that veteran of a Board hearing that 
had been scheduled for him at the RO for a date in August.  
In July 2007, the veteran telephoned the RO and withdrew his 
Board hearing request.

In January 2008, the Board received additional evidence from 
the veteran, accompanied by his written waiver of his right 
to have the RO initially consider it under the provisions of 
38 C.F.R. § 1304(c) (2007).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  On 27 October 2000, the RO received the veteran's initial 
claim for service connection for loss of the sense of taste.




CONCLUSION OF LAW

The claim for an effective date prior to 27 October 2000 for 
the grant of service connection for loss of the sense of 
taste is without legal merit.  38 U.S.C.A.            §§ 
5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Pertinent to the claim for an earlier effective date (EED) 
for the grant of service connection for loss of the sense of 
taste, the RO has notified the veteran and his representative 
of the reasons for the denial of the claim, and afforded them 
opportunities to present evidence and argument in connection 
therewith.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed him, and that 
an advisory opinion from an independent medical expert, as 
requested by the veteran's representative in January 2008, is 
not necessary in this case, inasmuch as such evidence 
received subsequent to 27 October 2000 would not provide any 
basis for an EED for the grant of service connection for loss 
of the sense of taste.  As will be explained below, the EED 
claim currently under consideration lacks legal merit; hence, 
the duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  



II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A.       § 5110(a).  

If a claim for service connection is received within 1 year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1);    38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 1 
or more benefits under the laws administered by the VA, from 
a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The veteran contends that he suffered from loss of the sense 
of taste at the same time as loss of the sense of smell 
following nasal surgery in service, and that the effective 
date for the grant of service connection for loss of the 
sense of taste should thus be either 1983, when he separated 
from service, or 1995, when service connection was granted 
for loss of the sense of smell, inasmuch as both disabilities 
have the same etiology.  

In this case, the RO granted service connection for loss of 
the sense of taste effective 27 October 2000, the date of 
receipt of the veteran's initial claim for that benefit.  
However, the Board finds that there is no legal basis to 
assign an effective date for such award at any time prior to 
27 October 2000.  At the time of the grant of service 
connection for loss of the sense of taste, there was no 
pending claim therefor prior to 27 October 2000 pursuant to 
which the benefit awarded could have been granted.

The basic facts in this case are not in dispute.  The record 
reflects that the veteran filed an initial claim for service 
connection for loss of the sense of taste on            27 
October 2000.  During the period from March 1983 to 26 
October 2000, the record contains no statement or 
communication from the veteran or his representative that 
constitutes a claim, or reflects an intent to apply, for 
service connection for loss of the sense of taste that 
identifies such as a benefit sought.    

Further, neither the veteran nor his representative has 
identified, and the record does not otherwise reflect, any 
claim pending prior to 27 October 2000 pursuant to which 
service connection for loss of the sense of taste could have 
been granted.  The service medical records are completely 
negative for complaints, findings, or diagnoses of any loss 
of the sense of taste.  Post service, 1991 private medical 
and hospital records and a 1993 private physician's statement 
make no reference to the veteran's loss of the sense of 
taste.  The veteran's 1995 applications for VA compensation 
and pension benefits contain no claim referable to loss of 
the sense of taste, and a May 1995 VA examination report was 
negative for complaints, findings, or diagnoses of any loss 
of the sense of taste.  The veteran's January and August 1999 
claims for an increased rating for postoperative residuals of 
a deviated nasal septum contained no reference to loss of the 
sense of taste.  April 1999 and August 2000 VA examination 
reports, VA medical records developed between April and 
October 2000, and D. D., D.O.,'s July 1999 examination report 
were all negative for complaints, findings, or diagnoses of 
any loss of the sense of taste.  On the July 1999 
examination, the veteran stated that he had lost a good 
portion of his sense of smell, and Dr. D. D. specifically 
commented that there were no other unusual symptoms.

On May 2001 VA examination, the veteran gave a history of 
loss of the sense of taste since 1982.  On August 2002 
examination, G. R., M.D., noted the veteran's history of loss 
of the sense of taste and smell since surgery for a deviated 
nasal septum during military service, and the physician 
scheduled the veteran for testing of his sense of taste.  In 
September 2003, Dr. G. R. stated that the veteran's lack of 
the senses of smell and taste was the direct result of his 
inservice nasal fracture.  In December 2003, K. F., M.D., 
stated that the veteran had loss of the senses of taste and 
smell due to inservice nasal injury and surgery, and that 
anosmia almost always resulted in total loss of the sense of 
taste.  In April 2004, Dr. K. F. stated that the veteran's 
loss of the senses of taste and smell was caused by his 
inservice nasal injury and surgery.  Received in July 2005 
were copies of medical literature on disorders of taste and 
smell that made no reference to the veteran.  In a November 
2007 medical statement, J. M., M.D., discussed the veteran's 
inservice and post-service nasal injuries, but referred only 
to his resultant loss of the sense of smell.  However, none 
of these medical reports and statement provides a basis for 
the grant of an EED for service connection for the loss of 
the sense of taste, inasmuch as they are not evidence of loss 
of the sense of taste that was received prior to 27 October 
2000.

In April 2003, the veteran testified that, at the time of his 
1995 and 1999 VA examinations, he stated to the examiners 
that he suffered from loss of the sense of taste as well as 
smell, but that he was not tested for loss of the sense of 
taste on either occasion.  However, appellate review of the 
reports of both of those examinations is completely negative 
for any complaints of loss of the sense of taste on the part 
of the veteran, and any notation of loss of the veteran's 
sense of taste on the part of either VA examiner.

The Board notes that the applicable law and regulations 
clearly make it the veteran's responsibility to initiate a 
claim for service connection with the VA if he seeks that 
benefit.  While the VA does have a duty to assist a claimant 
in developing facts pertinent to a claim, it is the claimant 
who must bear the responsibility for coming forth with the 
submission of a claim for benefits under the laws 
administered by the VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In this case, the first document that may be 
construed as a claim for the benefit sought was filed on 27 
October 2000, and 38 U.S.C.A. § 5110(a) specifically provides 
that the effective date of an award based on an original 
claim shall not be earlier than the date of receipt of 
application therefor.    

Inasmuch as no claim for service connection for loss of the 
sense of taste was received within 1 year following the 
veteran's separation from service, there is no legal basis 
for granting service connection effective the day following 
separation from service; rather, the governing legal 
authority makes clear that, under these circumstances, the 
effective date can be no earlier than the date of the claim 
for that benefit.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  As, on 
these facts, no effective date for the grant of service 
connection for loss of the sense of taste earlier than 27 
October 2000 is assignable, the claim for an EED must be 
denied.  Where, as here, the law and not the evidence is 
dispositive, the matter on appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

An effective date prior to 27 October 2000 for the grant of 
service connection for loss of the sense of taste is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


